Case: 4:19-cv-00173-SRC Doc. #: 109 Filed: 04/15/21 Page: 1 of 4 PageID #: 1453




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

WILLIAM AMES, JR., ET AL.,            )
                          Plaintiffs, )
                                      )                  CAUSE NO. 4:19-CV-00173 SRC
                V.                    )
                                      )                  JURY TRIAL DEMANDED
ST. FRANCOIS COUNTY ET AL.,           )
                        Defendants. )
                                      )


       PLAINTIFFS’ MOTION TO VACATE ORDER PROHIBITING THE
                    DISCLOSURE OF DEPOSITIONS

       I.     INTRODUCTION

       Plaintiffs William Ames, Jr. and Laurie Braun move to vacate this Court’s July 7,

2020 order prohibiting the parties from disclosing or publishing depositions in

newspapers or on social media sites. The reason for the Court’s order - to prevent the

poisoning of the jury pool - no longer exists because this case has settled.

       II.    BACKGROUND

       The parties moved for entry of a Stipulated Order on April 24, 2020 (ECF 44).

The Court signed and entered the Protective Order on May 19, 2020 (ECF 45). The

Protective Order allows either party to designate documents or deposition testimony as

“confidential” or “highly confidential” if the party believes in good faith that the

documents or testimony contain confidential information. Id. ¶¶ 3-4. The Protective

Order provides that deposition transcripts are to be automatically treated as “highly

confidential” for a period of 30 days after the transcripts become available. Id. ¶ 4.

       On May 13 and May 14, 2020, plaintiffs deposed several of the defendants. On

June 5, 2020, Laurie Braun published excerpts from some of the depositions on
Case: 4:19-cv-00173-SRC Doc. #: 109 Filed: 04/15/21 Page: 2 of 4 PageID #: 1454
Motion To Vacate Order
Ames et al. v. St. Francois County et al.; 4:19-CV-173
Page 2


Facebook. Because the 30-day period for designating the depositions as confidential had

not expired, defendants objected to their publication on Facebook and filed a motion for

sanctions and contempt (ECF 47). Defendants did not claim that any portions of the

depositions contained “confidential” or “highly confidential” information and have

never designated any portions as such.

         On June 23, 2020, the Court held a hearing on defendants’ motion. At the

hearing, defendants argued that, even if the depositions did not contain confidential

information, their publication on social media could poison the jury pool. The Court

agreed that the publication of the depositions had the potential to poison the jury pool.

The Court took the matter under submission.

         Before the Court ruled on the motion for contempt, the parties resolved their

dispute by entering into a consent motion. The consent motion prohibited either party

from publishing depositions in any newspaper, social media platform, or other internet

site, “regardless of whether such deposition, or portion thereof, is designated as

“Confidential” or Highly Confidential” under the Protective Order entered in this cause.”

The consent motion also prohibited the parties from paraphrasing, quoting,

summarizing, or otherwise commenting on the deposition testimony in any newspaper,

social media platform, or other internet site. (ECF 59). On July 7, 2020, the Court

granted the parties’ consent motion and entered an order prohibiting the publishing of

the depositions. See Order dated July 7, 2020 (ECF 60).

         The parties settled this case in its entirety on February 12, 2021. On March 10,

2021, the Court approved the settlement.
Case: 4:19-cv-00173-SRC Doc. #: 109 Filed: 04/15/21 Page: 3 of 4 PageID #: 1455
Motion To Vacate Order
Ames et al. v. St. Francois County et al.; 4:19-CV-173
Page 3


    III. THERE IS GOOD CAUSE FOR VACATING THE COURT’S
ORDER PROHIBITING THE DISCLOSURE OF DEPOSITIONS

         A court may modify or vacate a protective order on a showing of good cause by

the moving party. Blount v. Major, 2016 WL 2937333, at *1–2 (E.D. Mo. May 20,

2016). Good cause exists when “intervening circumstances have obviated or limited any

potential prejudice to the protected party.” U.S. Commodity Futures Trading Comm'n

v. U.S. Bank, N.A., 2015 WL 429962, at *2 (E.D. Iowa Feb. 2, 2015).

         Here, the settlement of this case has eliminated any potential prejudice to the

parties that would result from vacating the Court’s order prohibiting the disclosure of

the depositions. The sole reason for the order was to prevent the poisoning of the jury

pool. The settlement has eliminated this possibility. Therefore, the Court’s order no

longer serves any purpose and should be vacated.

         IV.      CONCLUSION

         For the foregoing reasons, the Court should vacate its July 7, 2020 order.



                                                         Respectfully submitted,


                                                         COLIANNI & COLIANNI, LLC
                                                         Attorney for Plaintiffs



DATED: April 15, 2021                         By:        /s/Vincent Colianni, II
                                                         Vincent Colianni, II, #768VI
                                                         Marina Leonard, #R2058VI
                                                         4001 Village Run Rd.
                                                         Wexford, PA 15090
                                                         Telephone: (340) 690-0629
                                                         vinny@colianni.com
Case: 4:19-cv-00173-SRC Doc. #: 109 Filed: 04/15/21 Page: 4 of 4 PageID #: 1456
Motion To Vacate Order
Ames et al. v. St. Francois County et al.; 4:19-CV-173
Page 4


                                                         Vonne L. Karraker, MBE #56335
                                                         Manley, Karraker Karraker, P.C.
                                                         110 S. Jefferson Street
                                                         P.O. Box 454
                                                         Farmington, MO 63640
                                                         Telephone: (573) 756-6446
                                                         Facsimile: (573) 756-5151
                                                         vonne@semoelderlaw.com

                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 15th day of April, 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send a
notification of such filing (NEF) to the following counsel of record.

William A. Hellmich, #31182MO
Michelle V. Stallings, #57833MO
HELLMICH, HILL & RETTER, LLC
1049 North Clay Avenue
Kirkwood, MO 63122
314-646-1110 – Phone
314-646-1122 – Fax
bill@hellmichhillretter.com
michelle@hellmichhillretter.com

Ross D. McFerron, #60047MO
Osborne, Hine & Yates, LLC
3071 Lexington Avenue
Cape Girardeau, MO 63701
573-651-9000 - Phone
573-651-9090 - Fax
rmcferron@ohylaw.com                                         /s/Vincent Colianni, II
